Per Curiam: The objection that the “sewerage tax” for which judgment was rendered, is in excess of the amount allowed by law for the extension, laying and maintaining of sewers, does not seem to be well taken. When the taxes contested were imposed, the city was under the general incorporation act, and that does not appear to contain the limitation clause found in the act of 1871. The act of 1873, in the seventh clause of section 1, also confers power upon the city to levy taxes for building, extension and maintenance of sewers, but contains no limitation clause as to the amount that may be raised in any fiscal year. The judgment for the taxes levied upon a certain tract of land described, is said to be erroneous, because the notice given does not specify the year 1873 as one of the years for which judgment for taxes will be asked. It appears the taxes assessed for that year were forfeited, and then carried forward and added to the taxes of the succeeding year against the property. Our attention has not been directed to any clause of the revenue law that makes it imperative the notice which the law requires to be given shall specify the years for which taxes were forfeited in the subsequent application for judgment; but if it shall be conceded the notice is defective in the respect indicated, it is obviated by the fact the objector appeared in the court below and contested as to the merits of the taxes imposed. According to the decision in The People v. Sherman, 83 Ill. 165, where there is an appearance in such cases, and the defense is made as to the merits of such taxes, it makes no difference whether there was a defective notice or no notice at all. The other questions made are disposed of by the opinion in Law v. The People, post p.—385, to which reference is made. No error is perceived in the record that in any manner affects the justness of the taxes objected to, and the judgment must be affirmed. Judgment affirmed.